Order entered September 20, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00340-CV

                 IN THE MATTER OF GABRIELLE RENEE COLEMAN
                         AND KORWIN JEANEL WILBURN

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV15-00661V

                                            ORDER
       Before the Court is appellant’s September 15, 2017 motion for an extension of time to

file a brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellant

on September 15, 2017 filed as of the date of this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE